Order filed October 21, 2013




                                      In The

                       Fourteenth Court of Appeals
                                   ___________

                               NO. 14-13-00601-CV
                                 ____________

NEW CONCEPT TRADE INCORPORATED A/K/A AND D/B/A NEW CONCEPT
        TRADE, INC. AND NEW CONCEPT TRADE AND SHEHZAD
      SADARUDDIN AKA AND BSPA SHEHZAD SADWDDIN, Appellant
                             V.

QUALITY KING FRAGRANCE, INC. D/B/A QUALITY FRAGRANCE GROUP,
                             Appellee


                   On Appeal from the Co Civil Ct at Law No 2
                             Harris County, Texas
                         Trial Court Cause No. 946965


                                     ORDER

 On March 21, 2013, this court issued an order to the court reporter requiring her
to file the record within 30 days. It was brought to the clerk’s attention that the
court reporter had filed notice that no record had been taken. Therefore, we issue
the following order:
      This court’s October 21, 2013 order is withdrawn.

                                     PER CURIAM